Citation Nr: 0619595	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an increased initial evaluation for the 
service-connected post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling prior to November 17, 2005, 
and as 50 percent disabling from November 17, 2005. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had military service from September 1951 to 
September 1954, and served in combat during the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

The Board remanded this case to the RO for additional 
development of the record in October 2005.  

The veteran has a pending claim for entitlement to an initial 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include entitlement to separate compensable ratings for the 
tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision which concluded that no more than a single 
10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  

In response to Smith, a stay was imposed at the Board on the 
adjudication of tinnitus claims while VA appealed the Smith 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  

On June 19, 2006, the Federal Circuit reversed the Court's 
decision in Smith, holding that the Court erred in not 
deferring to VA's reasonable interpretation of the pertinent 
regulation for rating tinnitus as allowing a maximum 10 
percent disability rating for the disorder.  Smith v. 
Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  

The Board notes, however, that the stay imposed at the Board 
on the adjudication of tinnitus claims has not yet been 
lifted.  Accordingly, further action on this matter is 
deferred and is still pending.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).  

The issue of an increased initial disability rating for the 
service-connected PTSD is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



REMAND

The Board, in the September 2005 remand, requested that the 
RO schedule the veteran for a VA examination in connection 
with his claim, which was to include psychological testing.  

The veteran thereafter attended a VA examination in November 
2005.  Unfortunately, the examination did not include 
psychological testing of the veteran.  

As the VA examination report did not comply fully with the 
Board's September 2005 remand instructions, the Board must 
remand the case again for further VA examination.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board additionally notes that the examiner, after 
indicating that the veteran's PTSD was moderately severe in 
nature, that the veteran was unemployed secondary to 
retirement, that the veteran's PTSD symptoms had intensified 
since retirement, and that the veteran had several non-
service connected disorders, concluded that the veteran was 
unemployable.  

Unfortunately, the examiner did not clarify whether the 
veteran's PTSD, alone, was productive of total occupational 
impairment.  

The Board lastly notes that the November 2005 examiner 
indicated that he had reviewed electronic VA treatment 
records for the veteran dating up to November 2005, including 
entries for a mental health clinic.  The most recent VA 
treatment record on file is dated in September 2005.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain medical records for the veteran 
pertaining to treatment for PTSD from the 
Toledo and Cleveland, Ohio, and Ann 
Arbor, Michigan, VA medical facilities 
for the period from September 2005 to the 
present.  

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran to 
determine the current severity of his 
service-connected PTSD.  All indicated 
studies, to include psychological 
testing, should be performed.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected PTSD.  The examiner 
should also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the veteran's 
service-connected PTSD, to include 
whether it renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  

The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to the examiner.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO must then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC).  The veteran should be given an 
opportunity to respond to the 
Supplemental Statement of the Case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

